DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed December 13, 2021. Claims 2-3, 10, and 12-13 have been canceled. Claims 1, 4-9, 11, and 14-17 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 13, 2021 have been considered but they are not fully persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claimed invention is directed to controlling sub-devices of a power system (page 8 of Applicant’s response). The Examiner respectfully disagrees. The claims do not present any technical details, much less specific ones, regarding how sub-devices of a power system are controlled. The rejection is maintained.
Regarding the rejections under 35 U.S.C. § 112, Applicant generally submits that the claim amendments overcome the rejections and presents arguments directed to one of the various rejections (pages 8-9 of Applicant’s response). Most of the rejections are withdrawn in responsive to Applicant’s claim amendments. However, Applicant has not addressed all of the rejections. The maintained rejections are presented below.
Regarding the art rejections, Applicant’s amendments and arguments are sufficient to overcome the rejections. Reasons for allowance (over the prior art) are provided below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-9, 11, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “asset management of power equipment” (Spec: p. 1: 5) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 4-9, 11, and 14-17)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite a method for asset management of power equipment, comprising steps of: generating health index of each sub-device of the power equipment by using state data and real-time monitoring data of the each sub-device; compensating a reference reliability model by the each sub-device and generating a unique reliability model by the each sub-device by comparing reliability of the reference reliability model by the each sub-device and the health index by the each sub-device; analyzing reliability by substation system reliability and reliability by economic value; 	assessing priorities based on equipment sensitivity and establishing a maintenance strategy; calculating reliability of the power equipment by applying a system relationship model between the power equipment and the each sub-device to which specific weight and failure rate are reflected; deriving, and calculating a quotation of, a maintenance scenario by the each sub-device; and updating the reliability model for the power equipment while updating the unique reliability model by the each sub-device by selecting a maintenance scenario by a predetermined priority and as a result of executing the maintenance; performing additional calculations, derivation, confirmation, and assessment; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and mathematical concepts. A human could gather the claimed information, analyze the data, make decisions, and convey results thereof (i.e., mental processes). The various calculations throughout the claims are examples of mathematical concepts. The dependent claims present additional details of the identified abstract ideas.
2A – Prong 2: Integrated into a 


No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4-9, 11, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite that various processors perform the steps of the invention. The original disclosure makes no mention of a processor, computer, CPU, etc. The original disclosure refers to an apparatus and units to carry out the disclosed invention; however, a processor is not inherent to an apparatus 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the step of “compensating…a reference reliability model by the each sub-device…” It is not clear what is meant by “compensating” a model.
Claim 1 recites “deriving, and calculating…a quotation of, a maintenance scenario by the each sub-device.” It is not clear what is meant by “a quotation of a maintenance scenario.” More specifically, the typical metes and bounds of the word “quotation” (e.g., a citation; something that is quoted) do not seem to make sense in the context of this limitation.
Claim 11 recites “a step of compensating the reference reliability model by the each sub-device and calculating the reliability by applying the health index by the each sub-device.” It is not clear what is meant by “compensating the reference reliability model by the each sub-device.” It is not clear what is meant by “compensating” a model.

	Appropriate correction is required.
Allowable Subject Matter
Claims 1, 4-9, 11, and 14-17 are allowed over the prior art. (Other rejections of claims 1, 4-9, 11, and 14-17 are pending.)
The following is a statement of reasons for the indication of allowable subject matter: Meng (CN-106373028-A) and Kobayashi (WO-2008143020-A1) address the various aspects of evaluating system reliability, as explained in the art rejections of claims 1-3 of the non-final Office action dated September 21, 2021. Zhu ("A New Methodology of Analytical Formula Deduction and Sensitivity Analysis of EENS in Bulk Power System Reliability Assessment." IEEE 2006, pp. 825-831) further addresses expected energy not supplied (EENS) and its impact on reliability and economic analysis in power system planning (Zhu: abstract). Zhu further discloses various formulas to evaluate reliability and sensitivity of EENS with respect to component reliability parameters (Zhu: pages 826-828). However, Meng, Kobayashi, and Zhu do not teach or suggest the specific combination of equations recited in independent claim 1, particularly within the context .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683